Name: Decision of the EEA Joint Committee No 28/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  means of agricultural production;  organisation of transport
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(01)Decision of the EEA Joint Committee No 28/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0001 - 0004Decision of the EEA Joint CommitteeNo 28/1999of 26 March 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement of the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the agreement was amended by Decision No 1/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 amending, as regards the maximum design speed of wheeled agricultural or forestry tractors, Council Directives 74/150/EEC, 74/151/EEC, 74/152/EEC, 74/346/EEC, 74/347/EEC, 75/321/EEC, 75/322/EEC, 76/432/EEC, 76/763/EEC, 77/311/EEC, 77/537/EEC, 78/764/EEC, 78/933/EEC, 79/532/EEC, 79/533/EEC, 80/720/EEC, 86/297/EEC, 86/415/EEC and 89/173/EEC(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 11. The following indent shall be added in point 1 (Council Directive 74/150/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."2. The following indent shall be added in point 2 (Council Directive 74/151/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."3. The following indent shall be added in point 3 (Council Directive 74/152/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."4. The following indent shall be added in point 4 (Council Directive 74/346/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."5. The following indent shall be added in point 5 (Council Directive 74/347/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."6. The following indent shall be added in point 6 (Council Directive 75/321/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."7. The following indent shall be added in point 7 (Council Directive 75/322/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."8. The following indent shall be added in point 8 (Council Directive 76/432/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."9. The following indent shall be added in point 9 (Council Directive 76/763/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."10. The following indent shall be added in point 10 (Council Directive 77/311/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."11. The following indent shall be added in point 12 (Council Directive 77/537/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."12. The following indent shall be added in point 13 (Council Directive 78/764/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."13. The following indent shall be added in point 14 (Council Directive 78/933/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."14. The following indent shall be added in point 15 (Council Directive 79/532/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."15. The following indent shall be added in point 16 (Council Directive 79/533/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."16. The following indent shall be added in point 18 (Council Directive 80/720/EEC) of Chapter II of Annex II to the Agreement:"- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."17. The following shall be added in point 19 (Council Directive 86/297/EEC) of Chapter II of Annex II to the Agreement:", as amended by:- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."18. The following shall be added in point 21 (Council Directive 86/415/EEC) of Chapter II of Annex II to the Agreement:", as amended by:- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."19. The following shall be added in point 23 (Council Directive 89/173/EEC) of Chapter II of Annex II to the Agreement:", as amended by:- 397 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23 September 1997 (OJ L 277, 10.10.1997, p. 24)."Article 2The texts of Directive 97/54/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 35, 10.2.2000, p. 28.(2) OJ L 277, 10.10.1997, p. 24.